Citation Nr: 0115563	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-11 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) by reason of the 
veteran's service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to 
individual unemployability. 

Additional medical consultation and treatment records were 
received in February 2001 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (2000).  Consequently, a 
decision by the Board is not precluded.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect for post traumatic stress 
disorder (PTSD), rated as 70 percent disabling, and for 
residuals of a fracture or laceration of the right ring 
finger, evaluated as 10 percent disabling.

3.  The veteran has a tenth grade education and a high school 
equivalency diploma along with employment experience as a 
short order cook, construction painter, and he has also 
performed odd jobs such as painting for neighbors.  He was 
last employed on a full time basis in 1988.  

4.  The record contains an opinion from a VA physician 
indicating that the veteran's service-connected PTSD renders 
him unemployable.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
a total rating based on individual unemployability due to 
service-connected disability are met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, the Board finds that, in view 
of the favorable decision that follows, a remand of this 
issue is not required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that  
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the  
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).

Service connection is in effect for residuals of a fracture 
or laceration of the right ring finger, evaluated as 10 
percent disabling since September 1988.  Service connection 
for PTSD was established pursuant to a July 1994 rating.  

The veteran reported witnessing an explosion and fire on 
board ship wherein over 100 shipmates sustained injuries.  
The veteran also reported being raped at knife point in 
service.  He also has a long history of alcohol and 
polysubstance abuse.

He has a tenth grade education, but, according to his 
application for TDIU filed in September 1998, he obtained a 
high school equivalence certificate (GED).  The veteran had 
work experience as a cook, a short order cook, construction 
painter and has also performed odd jobs such as painting for 
neighbors.  At his video conference hearing in February 2001, 
he reported being last employed on a full time basis in 1988.  

In the instant case, the veteran's evaluation for PTSD was 
increased to 70 percent disabling pursuant to the rating on 
appeal.  Considering that evaluation together with the 
disability for the right ring finger, the threshold 
requirements for application of 38 C.F.R. § 4.16 are met.

Thus, the pivotal issue in this case is whether the veteran's 
service-connected PTSD precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the 
veteran to prevail in his claim for a total compensation 
rating based on individual unemployability, the record must 
reflect circumstances, apart from non-service-connected 
conditions, which place him in a different position than 
other veterans having a sole service-connected disability 
rated at 70 percent disabling.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorder, is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

According to an October 1998 VA examination, the veteran 
lived with his brother, with whom he reported an estranged 
relationship.  He also occasionally lived with his 16 year 
old son.  He reported being distant and isolated from his 
children largely due to his own irritability.  He had no 
close friends or confidants.  He usually watched television 
and spent time alone.  Substance abuse groups were the main 
source of his social experiences.  He regularly binged on 
alcohol and drugs.  At that time he reported no regular work 
for some years.  The examiner reported that he experienced 
the full range of PTSD symptoms, with weekly nightmares of 
his sexual assault and daily intrusive thoughts.  He 
experiences psychological distress and physiological 
reactivity when exposed to stimuli reminiscent of the 
incident.  He also had decreased interest and feelings of 
detachment as well as a sense of a foreshortened future.  The 
veteran endorsed other PTSD symptomatology such as 
worthlessness and guilt etc.  Diagnosis was PTSD, chronic , 
severe.  Global Assessment of Functioning (GAF) was reported 
as 45.  The examiner also commented that the veteran had 
severe PTSD and major depression of moderate severity.  In 
the examiner's opinion, those conditions have limited the 
veteran's vocational potential and impaired his ability to 
maintain meaningful social relationships.  It was felt that 
he experienced an exacerbation in depression and social 
isolation.  

On VA outpatient treatment records in December 1999, the 
veteran reported depressive symptoms for many years, 
including terminal sleep disturbance, poor self esteem, 
decreased interests, irritability and recurring thoughts of 
death.  Diagnosis was PTSD and alcohol dependence and 
substance abuse, recent relapse.  GAF was reported as 50.

Although the veteran has experience as a cook, and has been 
able to get some jobs recently, which he characterized as 
"under the table", according to his testimony at his 
February 2001 hearing, the Board considers employment such as 
painting for neighbors and other odd jobs as no more than 
marginal employment.  In addition, a VA physician opined in a 
February 2001 letter that the veteran was unable to sustain 
gainful employment due to severe PTSD symptomatology.  On the 
other hand, the Board has considered the veteran's extensive 
alcohol and substance abuse record.  Ordinarily, a claimant 
would be precluded from receiving compensation for 
disabilities due to alcohol or drug abuse.  However, the 
record, particularly a January 1993 VA examination, suggests 
the veteran's drug usage was an escape from his mental 
problems rather than as simple recreation.  Cf. Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001) (a veteran is not 
precluded from receiving compensation for alcohol or drug-
related disabilities arising secondarily from a service-
connected disability).  While the record is questionable as 
to whether the veteran's inability to work is entirely 
attributable to his service-connected PTSD or some other 
nonservice-connected cause, the Board finds that there is 
sufficient evidence to support the claim.  In so doing, the 
Board has resolved all reasonable doubt in the veteran's 
favor.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475,  114 Stat. 2096 (2000).  Accordingly, a total 
compensation rating based on individual unemployability is 
warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the applicable laws and regulations  
concerning the payment of monetary benefits. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

